Citation Nr: 1608149	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  03-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected residuals of medial and lateral meniscectomies, manifested by limitation of flexion, of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to February 1984. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Chicago, Illinois Department of Veterans Affairs Regional Office (RO).  By that rating action, the RO, in part, granted an increased 20 percent disability rating to the service-connected residuals of medial and lateral meniscectomies, manifested by limitation of flexion, of the left knee, effective January 25, 2002--the date VA received the Veteran's claim for increased compensation for this disability.  The Veteran appealed this rating action to the Board. 

In his July 2003 substantive appeal, the Veteran requested a hearing before a member of the Board.  A hearing was scheduled for January 2007; however, the Veteran failed to appear and he did not request that the hearing be rescheduled. Therefore, the Board considers the Veteran's hearing request withdrawn. 

This appeal was most recently before the Board in April 2014.  At that time, the Board denied a disability rating in excess of 20 percent for service-connected residuals of medial and lateral meniscectomies of the left knee.  The Board also awarded a separate 10 percent rating for residuals of medial and lateral meniscectomies of the left knee, manifested by limitation of extension, for the period from April 11, 2002 to August 8, 2004, and remanded a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veteran's Claims (Court). 

In April 2015, based on a Joint Motion for Partial Remand (JMPR), the Court issued an Order remanding the issue of entitlement to a disability rating in excess of 20 percent for service-connected residuals of medial and lateral meniscectomies of the left knee to the Board for compliance with the JMPR.  To the extent that the Board had granted a separate 10 percent rating for residuals of medial and lateral meniscectomies of the left knee, manifested by limitation of extension, for the period from April 11, 2002 to August 8, 2004 in its April 2014 decision, the Veteran elected not to pursue an appeal of this matter, and therefore, that portion of the Board's April 2014 decision remained undisturbed.  In addition, the issue of entitlement to TDIU was left undisturbed because it had been remanded to the RO/Agency of Original Jurisdiction (AOJ) for development.  The Board notes that in a February 2015 rating decision, the RO granted TDIU, effective May 18, 2009.

In a December 2015 statement to the Board, the Veteran's representative waived initial RO consideration of a November 2014 VA knee examination report and VA treatment records, dated from June 2013 to September 2014, which were uploaded to the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records after issuance of the Board's April 2014 decision on the claim of entitlement to an increased disability rating excess of 20 percent for the service-connected left knee disability and April 2015 Court Order.  Thus, a remand to have the RO issue a Supplemental Statement of the Case (SSOC) that addresses this evidence is not required.  38 C.F.R. § 20.1304 (2015).  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of medial and lateral meniscectomies of the left knee has been manifested by flexion limited to, at most, 30 degrees; and painful motion; without persuasive evidence of subluxation or instability.

2.  The Veteran's residuals of medial and lateral meniscectomies of the left knee is manifested by removal of semilunar cartilage with symptomatic residuals.

3.  The Veteran has a left knee scar from his medial and lateral left knee meniscectomies that is not unstable, is non-painful and does not have a total area equal to or greater than 39 square cm (6 square inches) and is related to his service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the residuals of medial and lateral meniscectomies of the left knee, manifested by limitation of flexion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5003-5260 (2015).

2.  The criteria for a separate rating of 10 percent under Diagnostic Code 5259 for removal of symptomatic semilunar cartilage of the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The information contained in a March 2002 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although this case has been appealed to the Court, there have been no findings of insufficiency of VA notice, or of any prejudicial error.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.

The Veteran's service treatment records and VA medical treatment records have been obtained and are associated with the claims files and electronic record.  Also, the Veteran was provided VA examinations in May 2001, April 2002, August 2004, January 2009, May 2011, and November 2014.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who reviewed the claims files and electronic record.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claim.

II. Laws and Regulations

The Veteran seeks an increased disability rating in excess of 20 percent for his service-connected residuals of medial and lateral meniscectomies of the left knee, manifested by limitation of flexion.  After a brief discussion of the laws and regulations pertaining to increased ratings and rating knee disabilities, the Board will analyze the merits of the claim.

Increased Rating Claims-General Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim, such as in the instant appeal, is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally, Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Knee Rating Criteria

The Veteran's residuals of medial and lateral meniscectomies of the left knee, manifested by limitation of flexion, are rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003-5260.  Hyphenated DCs are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The additional DC shown after the hyphen represents the basis for the rating, and the primary Code indicates the underlying source of the disability.  In this case, DC 5260 is used for rating limitation of motion of the leg, while DC 5003 represents arthritis, the underlying source of the disability.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive. 38 C.F.R. § 4.71a .

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved. Id.

DCs 5260 and 5261 set forth rating criteria for limitation of motion of the leg, with normal ranges of motion of the knee from 0 degrees in extension, to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2015).  DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling. 38 C.F.R. § 4.71.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

DC 5261 provides ratings based on limitation of extension of the leg.  At this juncture, and as noted in the Introduction, that portion of the Board's decision, wherein it granted a separate 10 percent rating for residuals of medial and lateral meniscectomies of the left knee with limitation of extension for the period from April 11, 2002 to August 8, 2004 under DC 5261 was left undisturbed by the Court's Order and, thus, is not for appellate consideration in the instant appeal.  

Under DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2015).  

Under DC 5257, other impairment of the knee, recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  

Under DC 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint.  The 20 percent rating is the only rating available under DC 5258.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).  

Under DC 5259 provides that a 10 percent rating is warranted for surgically removed semilunar cartilage that is symptomatic.  A semilunar cartilage is one of the menisci of the knee joint.  A 10 percent rating is the maximum schedular evaluation allowed under DC 5259.  38 C.F.R. § 4.71a, DC 5258 (2015).  

Under DC 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace, warrants a maximum 40 percent rating. 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, DC 5262 (2015).  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel  clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

More recently, the VA General Counsel  held that separate ratings could be provided for limitation of knee extension and flexion under DCs 5260 and 5261. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  As noted previously herein, a separate 10 percent rating for residuals of medial and lateral meniscectomies of the left knee, manifested by limitation of extension, for the period from April 11, 2002 to August 8, 2004 has been established and is the not subject of the instant appeal.  

III. Merits Analysis

As noted above, the Veteran seeks an increased disability rating in excess of 20 percent for the service-connected residuals of medial and lateral meniscectomies of the left knee manifested by flexion.  He maintains that a separate 10 percent rating for symptomatic removal of semilunar cartilage of the left knee is warranted.  In the analysis below, the Board will deny an increased disability rating in excess of 20 percent for the service-connected residuals of medial and lateral meniscectomies of the left knee manifested by flexion under DC 5260, the DC used to evaluate knee flexion.  The Board will award, however, a separate 10 percent rating for symptomatic removal of semilunar cartilage of the left knee.

At the outset, the Board notes that the evidence does not support an award for an increased rating for the left knee under DC 5256 for ankylosis of the knee; DC 5262 for impairment of tibia and fibula, or; DC 5263 for genu recurvatum as none of these disabilities have been demonstrated upon VA examinations performed in May 2001, April 2002, August 2004, January 2009, May 2011, and November 2014.  38 C.F.R. § 4.71a, DCs Codes 5256, 5262, 5263 (2015).

The Board finds that the preponderance of the evidence of record is against an increased 30 percent rating for the service-connected residuals of medial and lateral meniscectomies of the left knee manifested by flexion under DC 5260, the DC used to evaluate flexion of the knee.  As noted above, a 30 percent rating under this DC requires evidence of flexion limited to 15 degrees.  The Board notes that the medical evidence of record, specifically the January 2009 VA examination report, shows that the Veteran's left knee flexion has been limited, at its worst, to 30 degrees.  (See January 2009 VA orthopedic examination report).  There is no indication from the VA examination reports or VA treatment notes of record that the Veteran's flexion has, at any point, been limited to 15 degrees or more.  In fact, on his most recent examination in November 2014, the Veteran's left knee flexion was limited to 130 degrees, which indicates some improvement in his symptoms.   Therefore, the Board finds that the preponderance of the evidence of record is against an increased disability rating in excess of 20 percent for limitation of flexion of the left knee under DC 5260.  

In addition, the Board finds that the preponderance of the evidence of record is against the assignment of a separate rating for the service-connected residuals of medial and lateral meniscectomies of the left knee under DC 5257, the DC used to evaluate recurrent subluxation or lateral instability of the knee.  The Board notes that an April 2010 file review and medical opinion was requested to address the issue of whether the Veteran's left knee disability had resulted in any instability that had caused him to fall and sustain a right knee injury in 2003.  The April 2010 VA examiner noted that the Veteran had reported that his left knee gave out when he descended down the stairs and, as a result, had caused him to fall and injure his right knee.  The April 2010 VA examiner found that based on the "severe disability in his left knee, it was certainly very plausible that the left knee gave way as described by the Veteran."  (See April 2010 VA examiner's opinion).  

The Board finds that the April 2010 statement to be outweighed by the medical evidence of record, particularly the multiple VA examinations issued throughout the appeal.  Despite the notation that instability was "plausible," the plain fact remains that every examiner of record has indicated that there is no objective evidence of instability of the right knee.  No notations of instability, laxity, or subluxation have been made upon physical examination, including most recently in November 2014.  While the November 2014 VA examination report reflects that the Veteran regularly used a brace and wheelchair for assistance with locomotion, that same examination report contains the VA examiner's findings of an absence of lateral instability, subluxation and any joint instability of the left knee.  (See November 2014 VA knee examination report at pages (pgs.) 5-8).  Therefore, despite the Veteran's account of the fall, there is no objective medical evidence indicating the Veteran's left knee has been unstable at any point during the appeal period.

Additionally, the Veteran's VA treatment records consistently note that the Veteran was unstable as a result of his left foot drop, not his left knee disability.  He is service-connected for foot drop, with a separate rating.  What is at issue here is whether there is left knee instability that warrants a separate rating.  With every physical examination during the lengthy appeal period showing no such findings, the objective medical evidence clearly outweighs the Veteran's report of instability.  As such, the Board finds that a separate 30 percent disability rating under DC 5257 for the Veteran's service-connected residuals of medial and lateral meniscectomies of the left knee is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that separate ratings may be assigned for the service-connected left knee disability under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability and x-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Here, there is x-ray evidence of left knee arthritis.  (See January 2009 VA examination report contain x-ray findings of the left knee that revealed joint space narrowing with some slightly increased bony sclerosis and two areas of calcification seen on the lateral aspect.  The examiner assigned a diagnosis of mild left knee strain and noted that the Veteran's reported pain was minimal and isolated to the medial joint space, which was consistent with degenerative changes).  However, and as noted in the preceding paragraph, there is no evidence of any left knee instability.  Thus, separate ratings under DCs 5257 and 5003 are not for application.

Notwithstanding the foregoing, the Board finds that a separate 10 percent disability rating for symptomatic removal of semilunar cartilage is warranted under Diagnostic Code 5259.  VA examinations reports, dated May 2001 and April 2002, clearly reflect that the Veteran had sustained tears to his left meniscus in 1983 that had required mediolateral meniscectomies.  (See May 2001 and April 2002 VA orthopedic examination reports).  A January 2009 VA examiner reported that in April 1983, the Veteran had a "'bucket-handle'" tear of the left medial meniscus and a tear of the anterior third of the lateral meniscus that was removed arthroscopically.  Finally, a November 2014 VA examiner indicated that the Veteran had undergone left knee meniscotomies in 1982 and 2008.  (See November 2014 VA examination report at pg. 8).  Therefore, under the circumstances of this case, the Board finds that a separate 10 percent disability rating under DC 5259 for symptomatic removal of semilunar cartilage of the left knee is warranted.

The Board has considered the Veteran's complaints of daily left knee pain and pain from "time to time" during VA examinations in August 2004 and January 2009.  However, the objective evidence of record indicates that pain does not limit the Veteran's functional range of motion of the knee to less than those levels discussed above and does not serve as a basis for an increased evaluation of the left knee due to functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

Finally, a November 2014 VA examiner noted that the Veteran had a left knee scar from his medial and lateral left knee meniscectomies that was not painful or unstable, nor did it have a total area equal to or greater than 39 square cm (6 square inches).  (See November 2014 VA Knee examination report at page (pg.) 8)).  

During the pendency of the Veteran's increased rating claim, the criteria used to evaluate disabilities of the skin were revised twice, on August 30, 2002, and October 23, 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel  held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the veteran's disability for periods preceding the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110. 

The applicability of the 2008 amendment is specified as follows: "This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, and 7805 of 38 CFR 4.118  may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review."  See 73 Fed. Reg. 54708-01. 

Because the increased rating claim was received prior to October 23, 2008, and the Veteran has not requested that his disability be evaluated under the new criteria, the 2008 revised criteria do not apply here.

The Board finds that the preponderance of the evidence of record is against a separate compensable rating or ratings for his left knee scar pursuant to DC 7804 under the criteria pre-August 2002 or criteria in effect from August 30, 2002, through October 22, 2008. 

The pre-August 2002 amendment version of DC 7800 is not applicable, however, because it only contemplates scars of the head, face, or neck. Moreover, as the Veteran's left knee scar is not the result of third and second degree burn scars, the pre-August 30, 2002 criteria of DCs 7801 and 7802, which contemplates third and second degree burn scars, are not applicable.  Likewise, a separate 10 percent rating is not warranted under the pre-August 30, 2002 criteria of DCs 7803 and 7804 because the Veteran's left knee scar, while superficial, was not found to have been poorly nourished with repeated ulceration or tender and painful on objective demonstration, respectively.  Finally, the evidence does not show that the Veteran's left knee scar caused limitation of function of any affected part; therefore, the pre-August 30, 2002, amendment version of DC 7805 is also not applicable.  Based on the preceding evidence, the Board finds that the Veteran is not entitled to a separate compensable rating or ratings for his left knee scar pursuant to the pre-August 2002 scar criteria. 

The Board also finds that the preponderance of the evidence of record is against a separate compensable rating or ratings for the service-connected left knee scar under the scar criteria in effect from August 30, 2002 to October 22, 2008.  DC 7800 is not applicable in this case because the Veteran's scar does not involve his head face or neck.  Similarly, the criteria for DCs 7801 and 7802 from August 30, 2002 to October 22, 2008 are not applicable because the Veteran's left knee scar is not deep and does not cause limited motion (DC 7801) nor does it cover an area or areas exceeding 144 square inches (929 sq.cm.) (DC 7802).  Likewise, DCs 7803 and 7804 are not applicable because the scar, while superficial, was not found to have been unstable or painful on examination, respectively.  Finally, there is also no evidence showing that the Veteran's left knee scar had caused limitation of function of the left knee; therefore, the criteria under DC 7805 are also not for application.

In conclusion, the Board finds that the preponderance of the evidence of record is against a separate compensable rating or ratings for his left knee scar pursuant to DC 7804 under the criteria pre-August 2002 or criteria in effect from August 30, 2002, through October 22, 2008. 

IV. Extra-schedular Consideration

The Board also has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1)(2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  The Board finds that this disability is fully addressed by the rating criteria under which such disability is rated as evidenced by the Board's award of a separate 10 percent rating for the symptomatic removal of semilunar cartilage of the left knee under Diagnostic Code 5259.  In addition, a wide range of signs and symptoms are contemplated in the applicable rating criteria, such as ankylosis, limitation of flexion, and instability.  Moreover, the service-connected left knee disability requires application of the holdings in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected left knee disability.  As such, the Board need not proceed to consider the second factor: whether there are factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id; Bagwell v. 

Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that in addition to the service-connected left knee disability addressed in the preceding analysis, the Veteran is in receipt of service connection for the follow disabilities:  (i) left peroneal nerve palsy, left foot drop; (ii) residuals of a left ankle injury; (iii) osteoarthritis of the left hip; (iv) degenerative joint disease of the left foot; (v) right knee strain; and, (vi) residuals of medial and lateral meniscectomies of the left knee, limitation of extension.  In Johnson v. McDonald, 762 F3.d 1362 (2014), the United States Court of Appeals for Federal Claims (Federal Circuit) held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  

In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the had Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim of entitlement to an increased disability rating in excess of 20 percent for service-connected residuals of medial and lateral meniscectomies, manifested by limitation of flexion of the left knee, is the only increased rating claim to warrant an adjudication on the merits at this time, this is the only disability that must be considered in the extra-schedular analysis.



ORDER

Entitlement to an increased disability rating in excess of 20 percent for service-connected residuals of medial and lateral meniscectomies of the left knee, manifested by limitation of flexion, is denied.

A separate 10 percent rating for the symptomatic removal of semilunar cartilage of the left knee is granted, subject to the provisions governing the award of monetary benefits.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


